02-10-343-CR













 
 
 
COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00343-CR
 
 



GEORGE WADE DUKES


 


APPELLANT



                                                                                                                             
V.
 



THE STATE OF TEXAS


 


STATE



 
 
------------
 
FROM THE 396TH
 DISTRICT COURT OF TARRANT
COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
Appellant
George Wade Dukes attempts to appeal from his conviction for solicitation of
sexual assault of a child under seventeen years of age, for which, pursuant to
a plea bargain, he pleaded guilty and received three years’ confinement.
On August
19, 2010, this court sent the parties a letter stating that the trial court’s
certification of appellant’s right to appeal states that this is a plea-bargain
case and appellant has no right of appeal. 
See Tex. R. App. P. 25.2(a)(2).  We informed the parties that this appeal may
be dismissed unless appellant or any party desiring to continue the appeal
filed with the court, on or before Monday, August 30, 2010, a response showing
grounds for continuing the appeal.  See Tex. R. App. P. 25.2(d), 44.3.  We have received no response.
Rule
25.2(a)(2) of the appellate rules of procedure provides that in a plea-bargain
case, an appellant may appeal only “those matters that were raised by written
motion filed and ruled on before trial” or “after getting the trial court’s
permission to appeal.”  Tex. R. App. P.
25.2(a)(2).  Here, appellant waived all
pretrial motions, and the trial court has not given permission to appeal.  Because the trial court certified that appellant
possesses no right of appeal, we do not have jurisdiction over this
appeal.  Accordingly, we dismiss this
appeal for want of jurisdiction.  See Tex. R. App. P. 25.2(a)(2), (d),
43.2(f).
 
                                                                             
 
 
 
 
 
 
 
 PER CURIAM
 
PANEL:  
 
 
 
 
 
 
 MCCOY, 
 
 
 
 
 
 MEIER and 
 
 
 
 
 
 GABRIEL, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  October
14, 2010




[1]See Tex. R. App. P. 47.4.